Citation Nr: 1015149	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-25 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to the service connected left elbow 
disabilities.

2.  Entitlement to service connection for major depression , 
to include as secondary to the service connected left elbow 
disabilities.

3.  Entitlement to service connection for a left shoulder 
(minor) disability, to include as secondary to the service 
connected left elbow disabilities.

4.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left elbow (myositis ossificans) (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother, Appellant's Friend


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from September 1983 to April 1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the United 
States which denied entitlement to the benefits sought.

When these issues were previously before the Board in July 
2009, the case was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  The appeal must again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

The Veteran, his mother, and a friend testified before the 
undersigned Veterans Law Judge at a January 2009 hearing, 
held at the RO.  A transcript of that hearing is associated 
with the claims file.

In the January 2009 remand, the Board noted that the Veteran 
was additionally service connected for left ulnar neuritis 
and degenerative arthritis of the left wrist.  Although the 
Veteran referred to a worsening of this condition at the 
hearing and in correspondence, the matter is not in fact on 
appeal, and consideration of entitlement to an increased 
rating is referred to the RO for appropriate action.  As it 
does not appear any action has yet been taken on that claim, 
the matter is again referred to the RO.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
Such development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2009), are met.

I.  Left Shoulder Disability, Headaches, and Major Depression

VA examinations were conducted in March 2005 in order to 
obtain opinions regarding any relationship between the 
service connected left elbow disability and headache, left 
shoulder and major depression disabilities.  The doctors 
examined the Veteran and described his current disabilities.  
They then concluded that the claimed disabilities were 
unrelated to the service connected left elbow disability.  
However, neither doctor offered any rationale or analysis 
explaining how that opinion was reached.  Additionally, the 
examiners did not address the "aggravation" aspect of the 
secondary service connection claim (service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability or where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995)).

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  In this instance, the lack of any 
rationale or explanation of the offered opinions and the lack 
of a complete medical opinion that covers every aspect of the 
case renders the March 2005 examinations inadequate for 
adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  

On remand, supplemental opinions should be obtained or, if 
necessary, new examinations should be scheduled.  The 
examiners must be informed that a full and complete rationale 
for all opinions expressed must be provided.

II.  Left Elbow

A new examination of the left elbow is also required.  The 
most recent VA examination was accomplished in February 2007, 
more than three years ago, and the record indicates possible 
worsening of symptoms.  Treatment records include findings of 
renewed complaints, and at the January 2009 hearing, the 
Veteran reported that since his surgeries, one of which 
occurred after the most recent examination, he had not 
regained full use of the joint.  The treatment records do not 
contain sufficient findings for evaluation purposes.  

The examiner should be directed to describe any impairment of 
motion of the elbow in all planes of movement, to include 
flexion, extension, pronation, and supination, in order to 
allow adjudicators to consider possible application of 
alternative Diagnostic Codes as well as DeLuca v. Brown, 8 
Vet. App. 202 (1995)(where evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from 
the VA medical center in Tampa, Florida, 
as well as all associated clinics and 
other VA facilities identified by the 
Veteran or in the record.

2.  Obtain a supplemental opinion, or if 
deemed necessary, schedule the Veteran for 
a VA Mental Disorders examination.  The 
claims folder must be reviewed by the 
examiner.  The examiner should clearly 
identify all current psychiatric 
diagnoses, and should opine as to whether 
it is at least as likely as not that any 
such disability is a) causally related to 
service or b) caused by the Veteran's 
service connected left elbow disabilities 
or c) aggravated by the Veteran's service 
connected left elbow disabilities.  A full 
and complete rationale is required for all 
opinions expressed.

3.  Schedule the Veteran for an 
appropriate examination.  The claims 
folder must be reviewed by the examiner.  

The examiner should clearly identify all 
current disabilities of the left shoulder, 
and should opine as to whether it is at 
least as likely as not that any such left 
shoulder disability is a) causally related 
to service or b) caused by the Veteran's 
service connected left elbow disabilities 
or c) aggravated by the Veteran's service 
connected left elbow disabilities.  The 
examiner should specifically comment on 
the September 12, 2005, report of Dr. CML 
(tabbed, Vol. 1). A full and complete 
rationale is required for all opinions 
expressed.

The examiner should also fully describe 
all orthopedic manifestations of the left 
elbow disability.  All required testing 
should be accomplished, and ranges of 
motion in flexion, extension, pronation, 
and supination should be reported.  The 
examiner should annotate any limitations 
due to pain, weakness, fatigability, or 
incoordination.

4.  Obtain a supplemental opinion, or if 
deemed necessary, schedule the Veteran for 
a neurological examination.  The claims 
folder must be reviewed by the examiner.  
The examiner should opine as to whether it 
is at least as likely as not that any 
headache disability is a) causally related 
to service or b) caused by the Veteran's 
service connected left elbow disabilities 
or c) aggravated by the Veteran's service 
connected left elbow disabilities.  A full 
and complete rationale is required for all 
opinions expressed.

5.  The RO/AMC should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO/AMC should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).











 Department of Veterans Affairs


